SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October25, 2007 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 0-21292 39-1413328 (Commission File Number) (I.R.S. Employer I.D. Number) 5445 South Westridge Drive New Berlin, WI 53151 (Address of Principal Executive Offices) (Zip Code) 262-827-6700 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets On October25, 2007, Merchants and Manufacturers Bancorporation, Inc. (the "Company"), completed the sale of its subsidiary bank in Iowa, Fortress Bank of Cresco, to Security Agency, Incorporated (the "Purchaser").The transaction was structured as a sale of all of the outstanding shares of Fortress Bank of Cresco to the Buyer, followed immediately by a merger of Fortress Bank of Cresco with and into the Purchaser's bank subsidiary, Decorah Bank & Trust Company of Decorah, Iowa.The purchase price for the shares of Fortress Bank of Iowa was $10,250,000, all of which was paid in cash at closing. Item 9.01Financial Statements and Exhibits (b)Pro Forma Financial Information The sale of Fortress Bank of Cresco is fully reflected in the Company's financial statements included in its Form 10-Q for the quarter ended June30, 2007, which are incorporated herein by reference. (d) Exhibits Exhibit99.1 – Press Release of the Company dated October25, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Merchants and Manufacturers Bancorporation, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. Date:October30, 2007 BY /s/ Frederick R. Klug Frederick R. Klug, Executive Vice President and Chief Financial Officer 3
